U37-/¥
                                 ELECTRONIC RECORD




COA#       02-12-00025-CR                        OFFENSE:        22.021


           Derrick Florence v. The State of
STYLE:     Texas                                 COUNTY:         Denton


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    362nd District Court


DATE: 07/24/14                     Publish: NO   TC CASE #:      F-2010-1034-D




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          Derrick Florence v. The State of
          Texas                                       CCA#:            II37W¥
         fi?PELLAhlTy*>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       Qyl^s/jUHf                                SIGNED:                           PC:_

JUDGE:               'yhAA*^                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD